Citation Nr: 0319459	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


REMAND

The veteran served on active duty from November 1945 to 
November 1948 and from August 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1945 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.

A review of the veteran's claim folder indicates a military 
occupational specialty of a machine gunner during both of the 
veteran's periods of active duty and current evidence of 
bilateral sensorineural hearing loss and tinnitus.  The 
veteran has not been afforded a VA examination to obtain an 
etiological opinion.  See 38 C.F.R. § 3.159(c)(4) (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran for 
a VA Audio examination with the 
appropriate specialist.  The examiner 
should determine whether the veteran's 
current bilateral sensorineural hearing 
loss and/or tinnitus is more likely, less 
likely or as likely as not related to the 
veteran's service, specifically to in-
service exposure to noise as a machine 
gunner.  If any currently manifested 
disability cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  Send the claims 
folder to the examiner for review.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral sensorineural 
hearing loss and tinnitus.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the September 2002 SSOC.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



